JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and the briefs and arguments of the parties. The Court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed.
Appellants Ohio Head Start Association, Inc. et al. assert that certain Department of Health and Human Services regulations deprive Appellants’ members of a constitutionally-protected property interest without due process of law. Appellants also assert that the agency’s regulations are contrary to the relevant statutory provisions, arbitrary, and capricious. For the reasons stated in the district court’s Memorandum Opinion and Judgment of July 9, 2012, we affirm the district court’s grant of summary judgment in favor of the Department of Health and Human Services. See Ohio Head Start Ass’n v. U.S. Dep’t of Health & Human Servs., 873 F.Supp.2d 335 (D.D.C.2012).
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. CIR. R. 41.